Mr. Justice McBride
delivered the opinion of the court.
1, 2. The testimony in this case is very voluminous and the record complex. In the brief of appellants, it is assumed that this is the old common-law action of trover, but this assumption is erroneous. It is an action on the case as nearly as it can be assimilated to any of the common-law forms of action. It sets forth a long series of alleged wrongs and grievances, culminating in the fact that by reason of all these plaintiff has lost her investment and has been deprived of her property. So far as the conversion of the physical .properties is concerned, it has the aspect of trover; so far as a breach of the agreement, in regard to the manner in which the business should be conducted, is involved, it has the aspect of an action ex contractu; so far as the misrepresentations as to the ownership of the property are concerned, it has the aspect of an action for deceit; but all the various acts and delinquencies tended to the same end, namely, to the wrecking and absorption of plaintiff’s business for the benefit of defendants. It is an action on the case, *139and, as such, if plaintiff was entitled to recover damages at all, she was entitled to recover not only for the value of her interest in the physical property converted, hut for the resultant injury to the business.
“A series of wrongful acts, all aimed at a single result and contributing to the injury complained of, to wit, the destruction of one’s business, credit and reputation, may be counted upon collectively, as producing that result, in an action on the case”: Oliver v. Perkins, 92 Mich. 304 (52 N. W. 734).
3. In this view of the case, many of the objections to the instructions of the court disappear. Numerous objections were made to the rulings of the court in regard to the admission and rejection of testimony; in fact, the case seems to have been tried without much regard to the rules of evidence, and many technical errors in this respect appear in the transcript of testimony brought here. Considering the complicated state of the pleadings and the volume of testimony introduced, it is small wonder that errors were committed.
A perusal and consideration of the whole case satisfies us that the appellants engaged in a “get-rich-quick” scheme at plaintiff’s expense, and that the verdict was such as should have been rendered, and therefore, notwithstanding the technical errors appearing-in the transcript, the judgment should be affirmed, as permitted by Article YII, Section 3, of our amended Constitution, and it is so ordered. Affirmed.
Mr. Justice Eakin absent.